Name: Council Regulation (EEC) No 176/80 of 15 January 1980 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 80 Official Journal of the European Communities No L 22/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 176/80 of 15 January 1980 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands HAS ADOPTED THIS REGULATION . Article 1 1 . Fishing by vessels registered in the Faroe Islands in the 200-mile zone of the Member States in the North Sea, Skagerrak, Kattegat, the Baltic Sea, the Labrador Sea, Davis Strait, Baffin Bay and the Atlantic Ocean north of 43 ° N shall be authorized during the period 11 January to 15 March 1980 for species mentioned in Annex I within the geographical and quantitative limits laid down therein and in accor ­ dance with the conditions laid down in this Regula ­ tion . 2 . Fishing authorized under paragraph 1 shall be limited to the parts of the 200-mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial seas of Member States are measured with the exception that fishing in the Skagerrak is allowed seawards of four nautical miles from the base-lines of Denmark . 3 . Notwithstanding paragraph 1 unavoidable by-catches of a species for which no quota is esta ­ blished in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 4. By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas on 3 November 1976 the Council adopted a set of resolutions concerning certain external and internal aspects of the common fisheries policy ; Whereas the Community on the one hand and the Government of Denmark and the Home Government of the Faroe Islands on the other have signed a Frame ­ work Agreement on fisheries ; Whereas the Commission has submitted the Agree ­ ment to the Council for approval ; Whereas fishing from Faroese vessels in the Commu ­ nity's fishing zone is authorized until 31 December 1979 by virtue of Council Regulation (EEC) No 1 1 78/79 of 12 June 1 979 laying down certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands ('), as amended by Regulation (EEC) No 2227/79 (2) ; Whereas the consultations held between the Commu ­ nity and the Faroe Islands on the subject of mutual fishing rights for 1980 were not concluded before 31 December 1979 ; Whereas, in order to avoid an excessively long interruption of reciprocal fishing by vessels of the two parties in the fisheries zone of the other, the two parties' delegations have agreed on the introduction of temporary arrangements to apply from 1 1 January 1980 ; Whereas, in order to bring this system into force as soon as possible, it is necessary to adopt these interim measures, on the basis of Article 103 of the Treaty, Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article .( ») OJ No L 151 , 19 . 6 . 1979, p . 9 .(2) OJ No L 257, 12 . 10 . 1979, p . 3 . No L 22/2 Official Journal of the European Communities 29 . 1 . 80 shall remain valid until 15 March 1980 at the latest, if so requested by the Faroese authorities . 2. Vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Annex II is to be entered . 3 . Vessels referred to in paragraph 1 except those fishing in ICES division IIIa (*) shall transmit to the Commission the information set out in Annex III . This information is to be transmitted according to the rules set out in this Annex. 4. The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessels on both sides . Article 4 When an application for a licence is submitted to the Commission , the following information shall be supplied : (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; (i) intended method of fishing ; (j ) intended area of fishing ; (k) species for which it is intended to fish ; ( 1) period for which a licence is requested . Article 5 Fishing for the quotas referred to in Article 1 for ling and tusk shall be allowed only by use of the method commonly known as 'long-lining'. Article 3 1 . Fishing within ICES sub-areas IV, VI, VII, XIV and NAFO sub-zone 1 under the quotas established in Article 1 shall be permitted only where a licence issued by the Commission on behalf of the Commu ­ nity is held on board and where the conditions set out in the licence are observed . 2 . The delivery of licences for the purpose of para ­ graph 1 shall be subject to the condition that the number of licences valid on any one day shall not exceed : (a) 18 for fishing mackerel , horse-mackerel and sprat, in ICES sub-areas IV and VI (north of 56 ° 30 ' N) ; (b) 22 for fishing Norway pout and sandeel in ICES sub-area IV and in ICES division Via (north of 56 ° 30 ' N); (c) 10 for fishing ling and tusk in ICES division VIb ; (d) 10 for fishing Greenland halibut and redfish in NAFO sub-zone 1 and ICES sub-area XIV ; (e) 17 for fishing blue whiting in ICES sub-area VII (west of 12 ° W) and ICES divisions Via (north of 56 ° 30 ' N) and VIb . 3 . Each licence shall be valid for one vessel only . When several vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence. 4 . Licences may be cancelled with a view to the issue of new licences . The cancellation shall take effect from the date of the surrender of the licence to the Commission . 5 . Licences issued in pursuance of Regulation (EEC) No 1178/79 and valid on 31 December 1979 , Article 6 The competent authorities of the Member States shall take appropriate steps, including the regular inspec ­ tion of vessels, to ensure the enforcement of this Regu ­ lation . Article 7 Where an infringement is duly found to have taken place , the Member States shall , without delay , inform the Commission of the name of the vessel involved and of any action they have taken . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 11 January 1980 until 15 March 1980 . (') The Home Government of the Faroe Islands has under ­ taken to send to the Commission information , broken down by species and by ICES area , concerning catches landed by vessels registered in the Faroe Islands and fishing for the quotas established by this Regulation . 29 . 1 . 80 Official Journal of the European Communities No L 22/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1980. For the Council The President G. ZAMBERLETTI No L 22/4 Official Journal of the European Communities 29. 1 . 80 ANNEX I Fishing quotas Species Area within which fishingis authorized Quantity (tonnes) Ling, tusk Mackerel Horse-mackerel Norway pout Sprat Sandeel Northern deep-water prawn (Pandalus borealis) Blue whiting Greenland halibut Redfish Other white fish (by-catches only) ICES VI b) ICES IV ICES VI a) (') ICES IV, VI a) ( i ) ICES IV, VI a) (') ICES IV ICES IV, VI a) (!) NAFO 1 (&lt;) ICES VI a) ( ») ; VI b), VII (') NAFO 1 ICES XIV NAFO 1 ICES XIV ICES IV, VI a) (!) 500 p.m . 6 000 1 000 10 000 (2) (3) 7 500 (2) 7 500 600 10 000 50 100 150 150 400 (') North of 56 ° 30 ' N. ( 2 ) This quota may be exceeded by a maximum of 1 000 tonnes provided that the total catches of Norway pout, sandeel and sprat do not exceed 25 000 tonnes . (J ) Of which no more than 3 000 tonnes in ICES division VI a) north of 56 ° 30 ' N. (4 ) South of 68 ° N. ( 5 ) West of 12 ° W. ANNEX II 1 . The following details are to be entered in the logbook after each haul when fishing within the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : 1.1 . the quantity (in kg) of each species caught ; 1 .2. the date and the time of the haul ; 1.3 . the geographical position in which the catches were made ; 1.4. the fishing method used. 2. The following logbook zone to be used when fishing, within the joint management zone of the Community and Canada in the statistical zone NAFO 0 + 1 . E U R O PE A N C O M M U N IT IE S 'L O G B O O K FO R N A F O Z O N E S 0 + 1 29 . . 1 . . 80 V es se l na m e Si de N o I I L D at e \ N oo n po si tio n .(G M T ) D ay M on th Y ea r L at it ud e Lo ng itu de N A F O di vi si on 09 I I i i I iN lW C o m m u n it ie s lic en ce N o C an ad ia n lic en ce N o T im e to w be ga n (G M T ) T im e to w fi ni sh ed (G M T ) H o u rs fi sh ed D ep th (m et re s) P os it io n at st ar t of to w T yp e of ge ar N um be r of ne ts or lin es us ed M es h si ze Ca tc h by sp ec ies (k ilo gr am s - ro un d w ei gh t) L at it ud e Lo ng i ­ tu de N A F O di vi si on \ C od (1 01 ) R ed fi sh (1 03 ) G re en la nd ha lib ut (1 18 ) H al ib ut (1 20 ) R ou nd -n os e gr en ad ie r (1 68 ) C at fi sh (1 88 ) Ca pe lin (3 40 ) P ra w n (6 39 ) L i \ K ep t D is ca rd ed K ep t l i D is ca rd ed I l K ep t D is ca rd ed L K ep t J D is ca rd ed I l Ke pt L i D is ca rd ed K ep t D is ca rd ed I l I l I l Ke pt D is ca rd ed \ l I Su b- to ta lf or da y K ep t D is ca rd ed I l l \ To ta lf or vo ya ge K ep t D is ca rd ed I Ro un d we ig ht (k ilo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n l Ro un d we ig ht (k ilo gr am s) pr oc es se d to da y fo rr ed uc tio n T ot al Official Journal of the European Communities R em ar ks M as te r's sig na tu re No L 22 / 22 / 5 No L 22/6 Official Journal of the European Communities 29. 1 . 80 ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by the fisheries jurisdiction of these Member States ; 1.1.2. that part of sub-zones 0 and 1 as defined by the Convention on Future Multilateral Coopera ­ tion in the North West Atlantic Fisheries situated in the jurisdiction of Denmark or Canada : (a) the information specified under point 1.4 below ; (b) the quantity (in kg) of each species of fish in the hold ; (c) the date and NAFO sub-zone or ICES division within which the captain intends to commence fishing . Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1.1.2 on a given day one communication shall suffice on first entry . 1 .2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : (a) the information specified under point 1.4 below ; (b) the quantity (in kg) of each species of fish in the hold ; (c) the quantity ( in kg) of each species caught since the previous transmission ; (d) the ICES division or NAFO sub-zone in which the catches were taken ; (e) the quantity (in kg) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; (f) the quantity (in kg) of each species landed in a port of the Community since the vessel entered the zone ; 1.2.2. the zone referred to under 1.1.2 after notification at least 48 hours before the vessel leaves, the information referred to under (a), (b), (c ), (d), (e), ( f) ; (g) the quantity ( in kg) of discards specified by species since the previous transmission . 1.3 . At weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 : (a) the information specified under point 1.4 below ; (b) the quantity ( in kg) of each species caught since the previous transmission ; (c) the ICES division or NAFO sub-zone in which the catches were made . 1.4. (a) the name, call sign , identification numbers and letters of the vessel name, the name of its master ; (b) the licence number if. the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e ) the date , the time and the geographical position of the vessel . 1.1 . The information specified under point 1 shall be transmitted to the Commission of the Euro ­ pean Communities in Brussels (telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 29 . 1 . 80 Official Journal of the European Communities No L 22/7 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel . 3 . Name of radio station Call sign of radio station Skagen BlÃ ¥vand RÃ ¸nne Norddeich Scheveningen Oostende North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey Ilfracombe Niton Stonehaven Portshead Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon OXP OXB OYE DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR GNE GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC Central GodthÃ ¥b Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn Thorshavn Velferdsstasjon FÃ ¦ringerhamn Bergen Farsund FlorÃ ¸ Rogaland TjÃ ¸me Alesund OZN OXF OXI OYS OZM OXJ 22239 LGN LGZ LGL LGQ LGT LGA 4. Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements, which shall be given in the following order :  name of vessel,  call sign, i  external identification letters and numbers,  serial number of the message for the voyage in question,  indication of the type of message according to the following code :  message  when entering one of the zones referred to under 1.1.1 and 1.1.2 : IN,  message  when leaving one of the zones referred to under 1.1.1 and 1.1.2 : OUT,  weekly message : WKL,  the geographical position,  the ICES division or NAFO sub-zone in which fishing is expected to commence, No L 22/8 Official Journal of the European Communities 29 . 1 . 80  the date on which fishing is expected to commence,  the quantity in kg of each species of fish in the hold using the code mentioned in point 5,  the ICES division or NAFO sub-zone in which the catches were made,  the quantity (in kg) of each species transferred to other vessels since the previous transmis ­ sion,  the name and call sign of the vessel to which the transfer was made,  the quantity (in kg) of each species landed in a port of the Community since the previous transmission,  the name of the master,  the quantity (in kg) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2. 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis), B. Hake (Merluccius merluccius), C. Greenland halibut (Reinhardtius hippoglossoides), D. Cod (Gadus morrhua), E. Haddock (Melanogrammus aeglefinus), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus), H. Horse-mackerel (Trachurus trachurus), I. Round-nose grenadier (Coryphaenoides rupestris), J. Saithe (Pollachius virens), K. Whiting (Merlangus merlangus), L. Herring (Clupea harengus), M. Sandeel (Ammodytes sp), N. Sprat (Clupea sprattus), O. Plaice (Pleuronectes platessa), P. Norway pout (Trisopterus esmarkii), Q. Ling (Molva molva), R. Other, S. Shrimp (Penaeidae), T. Anchovy (Engraulis encrassicholus), U. Redfish (Sebastes sp), V. American Plaice (Hypoglossoides platessoides), W. Squid ( Illex), X. Yellowtail (Limanda ferruginea), V. Blue Whiting (Gadus poutassou).